Citation Nr: 1228887	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to April 24, 2012. 


REPRESENTATION

Appellant represented by:	David C. Cory, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from December 1967 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 50 percent rating for PTSD. 

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in October 2008.  A transcript of the hearing is of record.   

In a February 2009 decision, the Board denied the claim of entitlement to a rating in excess of 50 percent for PTSD.  In May 2009, the Veteran's attorney filed a motion for reconsideration of the February 2009 Board decision.  In October 2011, the Board vacated the February 2009 decision and remanded the claim for additional development, which has been completed.  

In a May 2012 rating decision, the RO assigned a 100 percent rating for PTSD, effective April 24, 2012.  Given the Veteran's grant of a 100 percent schedular rating for PTSD effective April 24, 2012, the Board must still consider whether he is entitled to a rating in excess of 50 percent prior to April 24, 2012.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board's February 2009 decision included a remand of the claims of entitlement to service connection for degenerative changes of the lumbar spine and a total disability rating based on individual unemployability (TDIU).  In a May 2009 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine with left lower extremities sciatica and a TDIU, each effective November 10, 2004.  As this represents a full grant of the benefit sought on appeal regarding the service connection claim, this issue is no longer before the Board.  Regarding the Veteran's claim for a TDIU, as discussed below in detail, there remains a period from June 24, 2004 to November 10, 2004 in which a claim of TDIU could be inferred.  Aside from this period, regarding the claim of entitlement to a TDIU, the Veteran has been granted the full benefit sought on appeal and this issue is no longer before the Board.  

Finally, as was noted in the Board's February 2009 decision/remand and October 2011 decision/remand, in July 2006 and April 2007 correspondence the Veteran's representative raised the issues of entitlement to earlier effective dates for the Veteran's service-connected disorders.  These matters are not currently developed or certified for appellate review.  Accordingly, they are, once again, referred to the RO for appropriate action.


FINDING OF FACT

Prior to April 24, 2012, the Veteran's PTSD is manifested by no more than occupational and social impairment, with reduced reliability and productivity; and GAF scores ranging from 48 to 55.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD prior to April 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

June 2004, May 2008, and September 2008 letters satisfied the duty to notify provisions.  The claim was subsequently re-adjudicated in a May 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Additionally, the Veteran was provided with an opportunity to give testimony before the Board, and afforded VA psychiatric examinations to assess the severity of his PTSD disability prior to April 24, 2012.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes; nor can an examination be conducted to retrospectively assess the severity of the Veteran's PTSD prior to April 24, 2012.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

In a September 2003 rating decision, service connection was granted and a 50 percent rating assigned for PTSD, effective July 30, 2003, under 38 C.F.R. § 4.130, DC 9411.  The Veteran filed a claim for increased rating in June 2004.  In the rating action on appeal, the RO continued the 50 percent rating.    

Given the recent assignment of a 100 percent rating, at issue a rating in excess of 50 percent for PTSD prior to April 24, 2012.  At his October 2008 Board hearing, the Veteran testified that his PTSD has severely changed his personality, that he has been married 4 times, that he had separated from his then current wife, he does not sleep, has severe depression, has nightmares, and that he has no hope and no future.  His representative at the hearing also contended that the Veteran makes suicidal comments.  In a February 2006 written statement the Veteran reported that he lives in a small apartment, is 100 percent disabled, and that he thinks of suicide every day.  The Veteran resubmitted this statement in July 2006.  Finally, the Veteran's attorney contends that his wife left him in 2005. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown , 8 Vet. App. 240, 242-244 (1995). 

VA treatment records dated in June 2003 note that the Veteran presented with intrusive recollections, nightmares, flashbacks, and psychological distress.  A mental status examination revealed that the Veteran was appropriately dressed and groomed, was oriented times four, had good attention, memory, and fund of knowledge, fair concentration, a dysphoric mood, a full range of affect, was tearful, had normal speech, had no hallucinations or delusions, no evidence of a thought disorder, no homicidal or suicidal thoughts or plans, and good insight and judgment.  Diagnoses of PTSD and major depressive disorder were given and a GAF score of 51 was assigned.  

July and August 2003 VA group therapy records indicate that the group discussed anger management skills.  

A VA examination was conducted in September 2003.  The examiner noted a review of the claim file.  The Veteran reported that he had been married four times and had worked with the police force for 20 years.  He also reported that he began private psychiatric treatment after his third divorce while working for the Secret Service and currently participates in VA's PTSD program.  The examiner noted that he did not present with any impairment in thought process or communication, delusions, hallucinations, inappropriate behavior, or suicidal or homicidal thinking.  He appeared to be capable of maintaining activities of daily living and did not demonstrate any memory loss, ritualistic behavior, or panic attacks.  He was alert and oriented in all spheres and was competent for VA purposes.  At the time of the assessment, the Veteran was endorsing persistent symptoms of increased arousal as evidenced by sleep disturbance, irritability, startled response, and hypervigilance.  He also endorsed persistent re-experiencing of trauma as evidenced by recurrent dreams, recurrent thoughts, physiological reactivity, and persistent avoidant behavior as he tried to avoid thinking of the trauma and movies.  He had decreased friends and activities.  An impression of PTSD was given and a GAF score of 55 was assigned.  

May 2004 VA treatment records note that the Veteran attended PTSD programs, and his major depressive disorder screen was positive, but he denied depression.  

A VA examination was conducted in August 2004.  The examiner noted a review of the Veteran's claim file.  The Veteran indicated that he had had no psychiatric treatment since his last evaluation.  The examiner also noted that the Veteran did not present with any worsening of his symptoms or require any hospitalizations.  He previously had been involved in the PTSD community program, completed both of these receiving no pharmacotherapy, and denied ever being recommended such from his physicians.  He continued to report significant re-living/re-experiencing phenomenon, bad dreams, very intrusive nightmares on a daily basis, and difficulties with his interpersonal relationships.  He also reported that he had to discontinue his lawn care business since his last evaluation, but does continue to help his wife in her embroidery business.  He was unsure of what previous medications he had taken, but stated that he had only taken them for a short period of time because they had a tendency to worsen his dreams.  He reported that he has only tried one or two medications for his PTSD in the past.  He continued to have hyperarousal symptoms 100 percent of the time, detachment, and difficulty reliving/re-experiencing phenomenon on a daily basis. 

The Veteran indicated that he continued to live with his wife and his step-daughter.  He reported that he had not worked in several months, selling his lawn care business.  There was still some difficulty in his relationships with his wife and step-daughter due to hyperarousal symptoms.  He reported that he could take care of himself and maintain his activities of daily living.  

Mental status examination revealed that there was no impairment in thought process or communication.  There was no evidence of current delusions or hallucinations and eye contact was appropriate.  There was no suicidal or homicidal ideation.  Short and long-term memory appeared fair.  Panic attacks were reported to occur on a daily basis, primarily at night.  His mood was described as "down" and his affect as "anxious."  The Veteran's sleep was reportedly bad, affecting his life through fatigue and had an impact on his relationships.  

The examiner noted that the Veteran continued with moderate levels of PTSD.  Overall, the Veteran was still able to do some things, for example, engage in his wife's embroidery business.  There was no evidence of the Veteran having worsened symptoms on examination.  He appeared exactly as he did at his previous VA examination one year earlier.  He had no additional pharmacotherapy or complaints voiced in his outpatient treatment.  He did subjectively report some mild decrease in his employable status.  Prognosis appeared good based on his high functionality despite symptoms in the past and fairly mature defense mechanisms.  A diagnosis of PTSD was given and a GAF score of 55 was assigned.  It was also noted that the Veteran's level of PTSD appeared the same or slightly worse than one year previously.  

November 2004 VA treatment records note that the Veteran was given an assessment of PTSD and that he declined referral for further evaluation or treatment.  

June 2005 VA treatment records note that the Veteran reported difficulty since 1979, with two divorces and job difficulties.  He also reported that he had nightmares, a sense of a shortened future, sleep disturbances, and irritability.  He reported he expressed his anger by yelling and throwing objects, but not with physical aggression with people.  He also endorsed feeling depressed, sleeping 4-6 hours, worthlessness, and difficulty concentrating.  He did not want to discuss suicidal ideation, and denied suicidal ideation, manic, psychotic, or anxious symptoms.  He last received treatment for PTSD in August 2003.  He works at his wife's embroidery business when his back "allows" it, and worked as a policeman for 20 years.  A mental status examination revealed that he was alert and attentive, well groomed, had fair eye contact, no psychomotor retardation, irritable mood and constricted affect, and poor insight/judgment.  He denied suicidal and homicidal ideation and had had goal directed thought processes.  He denied hallucinations.  The assessment was PTSD and a GAF score of 52 was assigned.  

December 2005 VA treatment records note that the Veteran had an attentive cognitive status.  

June 2006 VA treatment records note that the Veteran denied any desire to engage in group or individual counseling or explore medications for mental health issues.  He reports that he is unable to work.  A diagnosis of PTSD was given and a mental status examination revealed a dysphoric mood, somber affect, and that the Veteran moved about in his chair as though in pain, but otherwise within normal limits.  Not suicidal or homicidal and not acutely psychotic.  A GAF score of 52 was given.  

A January 2007 VA treatment record notes that the Veteran is disabled and not working.  

A March 2007 private medical opinion notes that the Veteran is unable to work due to back pain caused by his shrapnel injury.  

November 2008 VA treatment records note that a mental status examination revealed that the Veteran was oriented to person, place, time, and situation, that his mood was angry and agitated, that his affect was guarded, his speech was normal, his judgment was poor and impulsive, his insight was limited, and his memory was intact.  There was no obvious thought disorder or perceptual disturbances.  The Veteran denied suicidal or homicidal ideation.  He used a walker to walk and refused to sit in a chair.  The diagnosis was PTSD and a GAF score of 48 was assigned.  The Veteran indicated he was aware of the services available to him but denied any treatment from mental health services. 

At an April 24, 2012, VA examination, the diagnosis was PTSD and the examiner assigned a GAF score of 47.  The examiner characterized the occupational and social impairment as total.  The examiner further noted that the following symptoms applied to the Veteran's diagnosis:  depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran reported that he separated from his fourth wife in 2003 and that they divorced approximately 3 years ago.   

The Veteran's disability has been evaluated as 100 percent disabling since the date of that examination; however, the disability picture prior to April 2012 does not more closely approximate the criteria required for a rating in excess of 50 percent.  The evidence does not demonstrate occupational and social impairment with deficiencies in most areas, such that an increased rating would be warranted.

In June 2003, the Veteran was fully oriented and had good attention and memory, insight and judgment.  In September 2003, he reported decreased activities and friends, but he was fully oriented and did not demonstrate memory loss or panic attacks.  The August 2004 VA examiner noted that the Veteran had not had psychiatric treatment and did not present with any worsening of his symptoms.  The examiner characterized the PTSD as moderate.  In June 2005, the Veteran was still working with his wife when his "back allows" it.  His mood was irritable, but his thoughts were goal-directed.  From June 2003 to June 2005, the GAF scores ranged from 51 to 55, consistent with moderate symptoms.  In June 2005, the Veteran was still helping his wife with her embroidery business.  

By November 2008, the Veteran's mood was angry, his judgment was poor and impulsive and insight limited; however, the findings do not demonstrate more than occupational and social impairment with reduced reliability and productivity.  Although the Veteran has been to found to have depression, the evidence of record does not suggest that it affects his ability to function independently as it shows that the Veteran can take care of himself and maintains the activities of daily living.  

Additionally the evidence of record does not indicate that the Veteran is unable to establish or maintain effective relationships, but rather shows that he has difficulty in maintaining relationships as the evidence of record indicates that he has been married several times and does have some social and familial relationships.  Additionally, during his October 2008 Board hearing the Veteran did not specifically report that his wife left him because of symptoms of his PTSD.  Nor does other evidence of record show this.  The Veteran's attorney does contend this, and his argument is noted, however, the Board is the finder of fact and the term "effective" in the rating criteria is subjective. 

Additionally, the evidence of record for the period prior to April 2012 shows that the Veteran cannot work due to his back condition rather than that his PTSD causes significant or total occupational impairment.  The Board acknowledges the Veteran's February and July 2006 written statements that he has suicidal thoughts every day, however the medical evidence of record dated prior to and after these written statements does not suggest that he has suicidal ideation.  Even accepting that he does have suicidal ideation, given that this symptom does not produce occupational and social impairment with deficiencies in most areas, it does not support assignment of an increased rating prior to April, 24, 2012.  

GAF scores of record prior to April 24, 2012, vary from 48 to 55, from serious to moderate.  Although GAF scores do not fit neatly into the rating criteria, they are evidence of general functioning, which, in this case, comports with moderate impairment for the period on appeal.  

The Veteran is competent to report symptoms of PTSD that only require his personal knowledge as it comes to him through his senses, such as being angry or sad.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person without medical training he cannot provide competent evidence as to whether he has occupational and social impairment in most areas, or whether he has specific psychiatric symptoms, such as depression, delusions, or spatial disorientation.  See Id.  

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased evaluation, however, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

At no time prior to April 24, 2012, has the Veteran's PTSD disability met or nearly approximated the criteria for a higher rating, and further staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

As the criteria for assignment of the next higher 70 percent rating are not met, the criteria for the even higher rating of 100 percent are likewise not met. 

The preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD prior to April 24, 2012; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58. 

Additionally, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran filed his current claim for an increased rating for PTSD on June 24, 2004.  As noted above, a May 2009 rating decision granted the Veteran a TDIU effective November 10, 2004.  Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Concerning whether an inferred claim for a TDIU is raised by the evidence of record from June 24, 2004 to November 10, 2004, it is noted that at an August 2004 VA examination, the Veteran reported that he had not worked in several months and had to discontinue and sell his lawn care business.  He subjectively reported some mild decrease in his employability status, but also noted that he continued to help his wife with her business  Absent evidence of unemployability, a claim for TDIU is not raised.

ORDER

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to April 24, 2012, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


